  Case 14-11850         Doc 84     Filed 10/03/18 Entered 10/03/18 08:13:46              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-11850
         David Corbin
         Ayanna Corbin
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/31/2014.

         2) The plan was confirmed on 07/31/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/09/2016, 07/24/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/18/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $31,875.00.

         10) Amount of unsecured claims discharged without payment: $106,707.41.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-11850       Doc 84        Filed 10/03/18 Entered 10/03/18 08:13:46                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $40,100.00
       Less amount refunded to debtor                          $1,100.83

NET RECEIPTS:                                                                                   $38,999.17


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,671.66
    Other                                                                   $102.91
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,774.57

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE CHRIST MEDICAL CENTE    Unsecured         100.00           NA              NA            0.00        0.00
AMERICASH LOANS LLC              Unsecured         582.47      1,063.39        1,063.39        175.71         0.00
CAPITAL ONE AUTO FINANCE         Unsecured            NA       2,595.73        2,050.77        338.09         0.00
CAPITAL ONE AUTO FINANCE         Secured       10,650.00     13,529.68        13,529.68           0.00        0.00
CAPITAL ONE AUTO FINANCE         Unsecured      2,650.00            NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE         Secured       16,200.00     19,398.00        10,440.50     10,440.50    1,556.07
Chase Bank                       Unsecured         315.81           NA              NA            0.00        0.00
Chicago Osteopathic              Unsecured         116.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         220.00        319.00          319.00          52.71        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,669.00            NA              NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured      1,300.00       1,497.57        1,497.57        247.46         0.00
COOK COUNTY TREASURER            Secured              NA            NA              NA            0.00        0.00
Dr. Sunil Sunha                  Unsecured         793.00           NA              NA            0.00        0.00
ECMC                             Unsecured     24,724.00     28,899.78        28,899.78      4,775.33         0.00
HARVARD COLLECTION SERVICE       Unsecured      3,968.00            NA              NA            0.00        0.00
IL DEPT OF REVENUE               Unsecured            NA          55.80           55.80           9.22        0.00
IL DEPT OF REVENUE               Priority          258.00         39.00           39.00          39.00        0.00
INTERNAL REVENUE SERVICE         Priority       1,042.53       3,786.96        3,786.96      3,786.96         0.00
INTERNAL REVENUE SERVICE         Unsecured      2,063.32       2,307.66        2,307.66        381.31         0.00
Little Company of Mary           Unsecured         100.00           NA              NA            0.00        0.00
Mages & Price                    Unsecured         834.20           NA              NA            0.00        0.00
MARTINS ADEOYE LLC               Unsecured          80.00           NA              NA            0.00        0.00
MEDICAL BUSINESS BUREAU          Unsecured         100.00           NA              NA            0.00        0.00
MIDSTATE COLLECTION SOLUTION     Unsecured         104.00           NA              NA            0.00        0.00
National Lewis University        Unsecured      2,664.00            NA              NA            0.00        0.00
OAK HARBOR CAPITAL               Unsecured         746.58        696.21          696.21        115.04         0.00
Parent Coop for Early Learning   Unsecured         994.06           NA              NA            0.00        0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      2,022.00            NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,992.00       4,024.18        3,928.07        648.01         0.00
PRA RECEIVABLES MGMT             Unsecured         560.63        560.63          560.63          92.64        0.00
PRA RECEIVABLES MGMT             Unsecured         203.05        203.05          203.05          33.55        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-11850        Doc 84        Filed 10/03/18 Entered 10/03/18 08:13:46                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal       Int.
Name                                 Class    Scheduled        Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT              Unsecured         701.23          701.23        701.23        115.87         0.00
PREMIER BANK CARD                 Unsecured         917.00          917.31        917.31        151.57         0.00
Quest Diagnositics Inc            Unsecured          75.00             NA            NA            0.00        0.00
RECEIVABLES PERFORMANCE           Unsecured         560.00             NA            NA            0.00        0.00
RESURGENT CAPITAL SERVICES        Unsecured      1,091.88              NA            NA            0.00        0.00
SOUTHWEST CREDIT                  Unsecured         290.00             NA            NA            0.00        0.00
SPRINT NEXTEL                     Unsecured         560.00          560.19        560.19          92.56        0.00
STELLAR RECOVERY INC              Unsecured         256.00             NA            NA            0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     55,831.35       61,565.87     61,565.87      10,173.00         0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                $0.00                  $0.00
      Mortgage Arrearage                                      $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                            $10,440.50           $10,440.50              $1,556.07
      All Other Secured                                  $13,529.68                $0.00                  $0.00
TOTAL SECURED:                                           $23,970.18           $10,440.50              $1,556.07

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                  $0.00              $0.00                  $0.00
       All Other Priority                                    $3,825.96          $3,825.96                  $0.00
TOTAL PRIORITY:                                              $3,825.96          $3,825.96                  $0.00

GENERAL UNSECURED PAYMENTS:                             $105,326.53           $17,402.07                   $0.00


Disbursements:

       Expenses of Administration                                $5,774.57
       Disbursements to Creditors                               $33,224.60

TOTAL DISBURSEMENTS :                                                                            $38,999.17




UST Form 101-13-FR-S (09/01/2009)
  Case 14-11850         Doc 84      Filed 10/03/18 Entered 10/03/18 08:13:46                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
